Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
DETAILED ACTION
This office action is responsive to the amendment filed on 02/19/2021. Claims 1-4, 6-14 and 16-20 are currently pending. Claims 5 and 15 are canceled per Applicant’s request. The application is in condition for allowance.
 
Response to Amendment/Arguments
Applicant's amendment to the claims accompanied with persuasive arguments is sufficient to overcome previous rejections under 35 USC 101 by including additional elements integrating into a practical application at Step 2A prong 2.
Applicant's amendment to the claims accompanied with persuasive arguments is sufficient to overcome previous rejections under 35 USC 112(a) and 112(b).
Allowable Subject Matter
	Claims 1-4, 6-14 and 16-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
  As per claim 1, the closest prior art of record, Hussain (US 20160333884 A1), hereinafter ‘Hussain’ in view of Stluka (US 20090271150 A1), hereinafter ‘Stluka’, fail to anticipate or render obvious limitations 
	“generating, using the at least one processor, a first correlative value for the first mechanical device, wherein the first correlative value identifies a correlation between a value of the first sensor data corresponding to the functions of the first mechanical device and the at least one environmental condition for the geographical location of the first mechanical device;
	generating a second correlative value for the second mechanical device, wherein the second correlative value identifies a correlation between a value of the second sensor data corresponding to the functions of the second mechanical device and the at least one environmental condition for the geographical location of the second mechanical device;
	determining whether the first mechanical device is a neighbor device to the second mechanical device, 
	wherein the first mechanical device is a neighbor device to the second mechanical device when the second mechanical device is in a different location from the first mechanical device and the system assigns the second mechanical device as similar to the first mechanical device based on information in a neighbor database, 

	characteristics, wherein the characteristics comprise device type, 
	environmental conditions, wherein the environmental conditions comprise geographical location, climate type, weather conditions, and water table levels, and
	correlative values;
	in response to assigning the second mechanical device as similar to the first mechanical device, wherein the plurality of mechanical devices configured to control the environment of a house comprises any one or more of: a heating system, a cooling system, an exhaust system, a furnace, an air conditioning system, a sump pump, a pump, a fan, and an exhaust fan;
	  determining, by the system, whether the first mechanical device is functioning outside expected parameters for the first mechanical device based upon comparing the electrical current draw of the first mechanical device and the cycle time of the first mechanical device to the electrical current draw of the second mechanical device and the cycle time of the second mechanical device; and 
	in response to determining that the first mechanical device is functioning outside the expected parameters, notifying, by the system, a user that the first mechanical device is functioning outside the expected parameters.” in combination with other limitations.

	A newly found prior art of record, Tran (US 20110077875 A1), hereinafter ‘Tran’, discloses “monitoring the condition of a pump and a method of prioritising sump 

	Another newly found prior art of record, Lagemann (WO 2017173463 A1), hereinafter ‘Lagemann’, discloses “A system for monitoring the depth of water in a sump pit that comprises a hub in remote communication with a sensor. The system monitors the movement of the surface and analyzes data in relation to predetermined parameters. The hub may communicate with multiple sensors. The system may communicate notifications and warnings to a user device regarding sump pump functionality [abs]”, but is silent regarding the above recited allowed limitations.

	Yet another newly found prior art of record, Banta (US 20180017459 A1), hereinafter ‘Banta’, discloses “A sump pump tracking system includes a pressure sensor including a first port and a second port, a tube extending from the first port, a processor in communication with the pressure sensor, a remote server in communication with the pressure sensor, and a memory in communication with the processor. Cause the processor to receive a water pressure reading from the first port; calculate a corresponding air pressure from the water pressure reading from the first port; and determine the pressure differential between the first port and the second port. The server is configured to be programmed with an alarm threshold limit. The pressure sensor communicates the pressure differentials to the server. The server is configured to compare the pressure differential with the alarm threshold limit and send an alert if 

	As per claim 11, the closest prior art of record, Hussain, Stluka, Tran, Lagemann and Banta, fail to anticipate or render obvious limitations
	“ generate a first correlative value for the first mechanical device, wherein the first correlative value identifies a correlation between a value of the first sensor data corresponding to the functions of the first mechanical device and a value of the at least one environmental condition for the geographical location of the first mechanical device;
	generate a second correlative value for the second mechanical device, wherein the correlative value identifies a correlation between a value of the second sensor data corresponding to the functions of the second mechanical device and the at least one environmental condition for the geographical location of the second mechanical device; and 
	determine whether the first mechanical device is a neighbor device to the second mechanical device, 
	wherein the first mechanical device is a neighbor device to the second mechanical device when the second mechanical device is in a different location from the first mechanical device and the processor assigns the second mechanical device as similar to the first mechanical device based on information in a neighbor database, 
	wherein the information in the neighbor database includes:
	characteristics, wherein the characteristics comprise device type,

	correlative values;
	in response to assigning the second mechanical device as similar to the first mechanical device, wherein the plurality of mechanical devices configured to control the environment of a house comprises any one or more of: a heating system, a cooling system, an exhaust system, a furnace, an air conditioning system, a sump pump, a pump, a fan, and an exhaust fan;
	  determine whether the first mechanical device is functioning outside expected parameters for the first mechanical device based upon comparing the first sensor data corresponding to the functions of the first mechanical device to the second sensor data corresponding to the functions of the neighbor device;
	and notify a user that the first mechanical device is functioning outside the expected parameters.” In combination with other limitations with the same reason described in claim 1 above.

	As per claim 20, the closest prior art of record, Hussain, Stluka, Tran, Lagemann and Banta, fail to anticipate or render obvious limitations
	“generating, using the processor, a first correlative value for the first sump pump, wherein the correlative value identifies a correlation between a value of the first sensor data and the first water table level;

	determining whether the first sump pump is a neighbor device to the second sump pump,  
	wherein the first sump pump is a neighbor device to the second sump, when the second sump pump is in a different location from the first sump pump and the system assigns the second sump pump as similar to the first sump pump based on information in a neighbor database, 
	wherein the neighbor database includes information related to sump pumps having similar:
	characteristics, wherein characteristics comprise device type, 
	environmental conditions, wherein environmental conditions comprise geographical location, climate type, weather conditions, and water table levels, and
	correlative values;
	in response to assigning the second sump pump as similar to the first sump pump,, determining that the second sump pump is a neighbor device to the first sump pump;
	determining whether the first sump pump is functioning outside expected parameters for the first sump pump based upon comparing the first sensor data corresponding to the first sump pump to the second sensor data corresponding to the second sump pump and notifying a user that the first sump pump is functioning outside 

As per claims 2-4, 6-10, 12-14 and 16-19, claims are also allowed because base claims 1 and 11 are allowed

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS KAY/
Examiner, Art Unit 2865

                                                                                                                                                                                                       /ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863